Exhibit 10.11(d)
FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FOURTH AMENDMENT (this “Amendment”) is made as of the 29th day of
March, 2011 to that certain EMPLOYMENT AGREEMENT, dated as of June 3, 2008 (the
“Employment Agreement”), by and between GARY MERRY (“Employee”) and JOS. A. BANK
CLOTHIERS, INC. (“Employer”).
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, Employer and Employee, being the sole parties to the
Employment Agreement, hereby amend the Employment Agreement and agree as
follows:
     1. Subject to earlier termination as otherwise set forth in the Employment
Agreement, the last day of the Employment Period shall be February 2, 2013.
     2. Effective on the day on which general salary increases, if any, become
effective for other employees of the Employer for fiscal 2011, Employee’s Base
Salary shall be $465,000.
     Except as specifically amended hereby, the Employment Agreement shall
remain in full force and effect according to its terms. To the extent of any
conflict between the terms of this Amendment and the terms of the remainder of
the Employment Agreement, the terms of this Amendment shall control and prevail.
Capitalized terms used but not defined herein shall have those respective
meanings attributed to them in the Employment Agreement. This Amendment shall
hereafter be deemed a part of the Employment Agreement for all purposes. The
terms of employment set forth in this Amendment have been approved by the
Compensation Committee of the Board of Directors of the Employer.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.
JOS. A. BANK CLOTHIERS, INC.

                 
By:
  /s/ CHARLES D. FRAZER
 
Charles D. Frazer,       /s/ GARY MERRY
 
GARY MERRY    
 
  Senior Vice President-General Counsel            

